DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the expandable guide member" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the proximal mounting clip" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the tip" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0036198 to Tacchino et al.  
	In regard to claim 1, Tacchino et al. disclose an accessory device 1 for an endoscope, the accessory device comprising: a cap 2/9 configured to be attached to a shaft 10 of the endoscope, the cap extending along a first axis R10; a first tip 6/20 coupled to the cap and movable relative to the cap between a deployed configuration and a non-deployed configuration; and a first shaft 3/5 defining a lumen and extending proximally from the first tip, wherein, in the deployed configuration, the first tip extends along a second axis R5 that is offset from the first axis, and in the non-deployed configuration, the first tip extends along a third axis that is offset from the first axis (See Figs. 1-4 and paras 0030-0051).  It is noted, alternative embodiments shown in Figs 7-12 also read on the current claim limitations.  
In regard to claim 2, Tacchino et al. disclose an accessory device for an endoscope, further including an expandable guide member 8, wherein the tip is coupled to the cap via the expandable guide member (See Figs. 1-4 and paras 0033-0043).
	In regard to claim 3, Tacchino et al. disclose an accessory device for an endoscope, wherein the expandable guide member is expanded while the tip is in the deployed configuration, and collapsed while the tip is in the non-deployed configuration (See Figs. 1-4 and paras 0033-0043).
	In regard to claim 4, Tacchino et al. disclose an accessory device for an endoscope, wherein the expandable guide member includes a first arm 14 coupled to the cap, a hinge coupled to the first arm, and a second arm 17 coupled to the first arm by the hinge (see Fig. 1 and paras 0035-0037).
	In regard to claim 5, Tacchino et al. disclose an accessory device for an endoscope, wherein an angle formed between the first axis and the second axis is greater than 0 degrees and less than or equal to 180 degrees (See Figs. 1-4).
	In regard to claim 6, Tacchino et al. disclose an accessory device for an endoscope, wherein the first axis is substantially perpendicular to the second axis (See Figs. 1-4).
In regard to claim 7, Tacchino et al. disclose an accessory device for an endoscope, wherein the first tip faces radially inward in the deployed configuration (See Figs. 1-4).
In regard to claim 8, Tacchino et al. disclose an accessory device for an endoscope, further including a second tip and a second shaft defining a lumen and extending proximally from the second tip, wherein the first tip and the second tip are located on radially opposing sides of the cap in the non-deployed configuration  (See Figs. 1-4 and paras 0030-0051).  
	In regard to claim 9, Tacchino et al. disclose an accessory device for an endoscope, wherein the first tip and the second tip face toward the first axis when in the deployed configuration (See Figs. 1-4).
	In regard to claim 10, Tacchino et al. disclose an accessory device for an endoscope, further comprising at least one actuation wire 25 extending proximally from the first tip (See Figs. 13-14 and para 0057).
 	In regard to claim 14, Tacchino et al. disclose an accessory device for an endoscope, further comprising at least one intermediate mounting clip 20 disposed between the proximal mounting clip 26 and the cap, wherein the at least one intermediate mounting clip includes a shaft opening configured to receive the first shaft (See Figs. 1-4 and 13-14).
	In regard to claim 15, Tacchino et al. disclose an accessory device for an endoscope, further comprising an attachment device 2/12 configured to attach the first tip to the cap when the tip is in the non-deployed configuration, wherein the attachment device includes one or more of a magnet, a clip, or an adhesive (See Figs. 1-4 and paras 0035-0044).
In regard to claim 16, Tacchino et al. disclose an accessory device for an endoscope, the accessory device comprising: a cap 2/9 including a body and two distal tips 5/6, each of the two distal tips having a deployed configuration and a non-deployed configuration, wherein the two distal tips are diametrically opposed on the body, and each of the two distal tips is hingedly attached to the cap; and a first shaft and a second shaft, each of the first shaft and the second shaft defining a lumen and extending to the cap, wherein a distal end of the first shaft is connected to a first distal tip of the two distal tips and a distal end of the second shaft is connected to a second distal tip of the two distal tips, wherein the first distal tip and the second distal tip are each configured to move distally of the distal end cap when in the deployed configuration (See Figs. 1-4 and paras 0030-0051).  It is noted, alternative embodiments shown in Figs 7-12 also read on the current claim limitations.  
	In regard to claim 17, Tacchino et al. disclose an accessory device for an endoscope, further comprising a pair of expandable guide members 8, wherein each of the expandable guide members includes a first arm 14 and a second arm 17, wherein a first end of the first arms is pivotally attached to a respective distal tip of the two distal tips, a first end of the second arms is pivotally attached to the cap, and a second end of the first arms is hingedly attached to a second end of the respective second arms (See Figs. 1-4 and paras 0033-0043).
	In regard to claim 18, Tacchino et al. disclose a method, comprising: attaching an accessory device to an endoscope, wherein the accessory device includes a proximal mounting clip 20, a distal end cap 2/9, and at least one accessory shaft 3/5 extending between the proximal mounting clip and the distal end cap, and wherein the endoscope includes a handle and a shaft 10 extending in a distal direction from the handle; inserting the endoscope and the accessory device into a body to opening; advancing the endoscope so that the distal end cap is adjacent to a target site, wherein a distal face of the endoscope extends along a longitudinal axis while the distal end cap is adjacent to the target site; deploying at least one distal end tip of the distal end cap so that the distal end cap extends along an axis that is offset from the longitudinal axis; and advancing a medical instrument 7 through the accessory shaft, and out of an opening at the distal end of the at least one distal end tip (See Figs. 1-4 and paras 0030-0051).  
In regard to claim 19, Tacchino et al. disclose a method, further comprising: advancing an actuation wire 26 in a distal direction to deploy the at least one distal end tip from a non-deployed configuration to a deployed configuration (See Figs. 13-14 and para 0057).
In regard to claim 20, Tacchino et al. disclose a method, further comprising: moving the actuation wire in the distal direction or a proximal direction to change an orientation of a distal end face of the at least one distal end tip relative to the longitudinal axis (See Figs. 13-14 and para 0057).
Claim(s) 1-7, 10-12, 14-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2005/0234297 to Devierre et al.  
	In regard to claim 1, Devierre et al. disclose an accessory device 10 for an endoscope, the accessory device comprising: a cap 31 configured to be attached to a shaft 61 of the endoscope, the cap extending along a first axis; a first tip 30 coupled to the cap and movable relative to the cap between a deployed configuration and a non-deployed configuration; and a first shaft 11 defining a lumen and extending proximally from the first tip, wherein, in the deployed configuration, the first tip extends along a second axis that is offset from the first axis, and in the non-deployed configuration, the first tip extends along a third axis that is offset from the first axis (See Figs. 1, 3a-c and paras 0055-0056, 0067-0082).  
In regard to claim 2, Devierre et al. disclose an accessory device for an endoscope, further including an expandable guide member 30/32, wherein the tip is coupled to the cap via the expandable guide member (See Figs. 3a-c and paras 0067-0079).
	In regard to claim 3, Devierre et al. disclose an accessory device for an endoscope, wherein the expandable guide member is expanded while the tip is in the deployed configuration, and collapsed while the tip is in the non-deployed configuration (See Figs. 3a-c and paras 0067-0079).
	In regard to claim 4, Devierre et al. disclose an accessory device for an endoscope, wherein the expandable guide member includes a first arm 37 coupled to the cap, a hinge coupled to the first arm, and a second arm 36 coupled to the first arm by the hinge (see Fig. 3 and paras 0084-0096).
	In regard to claim 5, Devierre et al. disclose an accessory device for an endoscope, wherein an angle formed between the first axis and the second axis is greater than 0 degrees and less than or equal to 180 degrees (See Figs. 3a-c and paras 0067-0079).
	In regard to claim 6, Devierre et al. disclose an accessory device for an endoscope, wherein the first axis is substantially perpendicular to the second axis (See Figs. 3a-c and paras 0067-0079).
In regard to claim 7, Devierre et al. disclose an accessory device for an endoscope, wherein the first tip faces radially inward in the deployed configuration (See Figs. 1-4).
	In regard to claim 10, Devierre et al. disclose an accessory device for an endoscope, further comprising at least one actuation wire 40/41 extending proximally from the first tip (See Fig. 1 and paras 0114-0115).
	In regard to claim 11, Devierre et al. disclose an accessory device for an endoscope, further comprising a lever rotatably attached to a proximal end of the endoscope and configured to move the at least one actuation wire proximally and distally (See Fig. 1 and paras 0114-0115).
In regard to claim 12, Devierre et al. disclose an accessory device for an endoscope, wherein the first tip is configured to face different directions based on a position of the actuation wire relative to the endoscope (See Fig. 1 and paras 0114-0115).
 	In regard to claim 14, Devierre et al. disclose an accessory device for an endoscope, further comprising at least one intermediate mounting clip 20 disposed between the proximal mounting clip and the cap, wherein the at least one intermediate mounting clip includes a shaft opening configured to receive the first shaft (See Figs. 2a-f and paras 0058-0065).
	In regard to claim 15, Devierre et al. disclose an accessory device for an endoscope, further comprising an attachment device 30/32 configured to attach the first tip to the cap when the tip is in the non-deployed configuration, wherein the attachment device includes one or more of a magnet, a clip, or an adhesive (See Figs. 3a-c and paras 0067-0079).
	In regard to claim 18, Devierre et al. disclose a method, comprising: attaching an accessory device to an endoscope, wherein the accessory device includes a proximal mounting clip 20, a distal end cap 31, and at least one accessory shaft 11 extending between the proximal mounting clip and the distal end cap, and wherein the endoscope includes a handle and a shaft 61 extending in a distal direction from the handle; inserting the endoscope and the accessory device into a body to opening; advancing the endoscope so that the distal end cap is adjacent to a target site, wherein a distal face of the endoscope extends along a longitudinal axis while the distal end cap is adjacent to the target site; deploying at least one distal end tip of the distal end cap so that the distal end cap extends along an axis that is offset from the longitudinal axis; and advancing a medical instrument 7 through the accessory shaft, and out of an opening at the distal end of the at least one distal end tip (See Figs. 1, 3a-c and paras 0055-0056, 0067-0082).  
In regard to claim 19, Devierre et al. disclose a method, further comprising: advancing an actuation wire 40/41 in a distal direction to deploy the at least one distal end tip from a non-deployed configuration to a deployed configuration (See Fig. 1 and paras 0114-0115).
In regard to claim 20, Devierre et al. disclose a method, further comprising: moving the actuation wire in the distal direction or a proximal direction to change an orientation of a distal end face of the at least one distal end tip relative to the longitudinal axis (See Fig. 1 and paras 0114-0115).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0234297 to Devierre et al. in view of U.S. Patent Application Publication No. 2004/0015050 to Goto et al.
In regard to claim 13, Devierre et al. disclose an accessory device for an endoscope which may be attached to the insertion shaft of an endoscope by one or more support members 20 (See Fig. 2a an d para 0058-0065).  However,  Devierre et al. are silent with respect to a proximal mounting clip configured to mount the accessory device to a handle of the endoscope.  Goto et al. teach of analogous endoscopic device wherein an accessory device is attached to the handle of an endoscope with an adapter 21 that mounts the accessory device 14 to the handle of the endoscope (See Figs. 4a-b and paras 0082-0084).  Goto et al. teach of various different embodiments for securely mounting an accessory device to the operating portion of the endoscope (See Figs. 1-14).  It would have been obvious to one skilled in the art at the time the invention was filed to provide a proximal mounting clip to accessory device of Devierre et al. to enable direct mounting of the accessory device to the handle of the endoscope and one handed control of both the endoscope and accessory device as taught by Goto et al.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             	10/17/22